NOETONI, J.
Defendant was tried by a jury and convicted of a misdemeanor in tbe circuit court of Knox county and prosecutes this appeal from that judgment. No abstracts or briefs are on file here for either party, neither is the information, on which the trial was had, before us. The appeal is prosecuted on the short form provided for in section 2048, Ee.vised Statutes 1909, which requires the presentation in the appellate court of a certified copy of the judgment only and the order granting the appeal,- in order to confer jurisdiction. The files disclose such certified copy of the judgment, which reveals that defendant'was convicted of a misdemeanor and his punishment assessed by the jury at a fine of twenty dollars, together with an order granting the appeal, and nothing more. Though no other record is before us and though no briefs have been filed, we have examined this record, as the statutes require, and find it in all respects regular and sufficient. The judgment should, therefore be affirmed. It is so ordered.
Reynolds, P. J., and Caulfield, J., concur.